STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     December 20, 2018
               Plaintiff-Appellee,

v                                                                    No. 340687
                                                                     Wayne Circuit Court
STUART WARREN ARGO, JR.,                                             LC No. 2017-002985-01-FH

               Defendant-Appellant.


Before: GLEICHER, P.J., and BORRELLO and BECKERING, JJ.

PER CURIAM.

        Defendant was convicted by a jury of operating a motor vehicle while intoxicated (third
offense), MCL 257.625(1). Defendant was sentenced, as a repeat offender, MCL 257.625(9)(c),
to one to five years’ imprisonment. For the reasons set forth in this opinion, we affirm.

                                       I. BACKGROUND

        This appeal arises from an incident where first responders found defendant unconscious
at the wheel of a vehicle on December 8, 2016. Upon arriving at the scene, first responders
observed a vehicle stopped in the right travel lane of Conner with defendant unconscious in the
driver’s seat, blocking traffic. After attempts to engage defendant were unsuccessful, first
responders were eventually able to get defendant to open the door of the motor vehicle and be
examined. As first responders spoke to defendant, they noticed that he looked disheveled, could
not stand up straight, slurred his speech, and had a strong odor of alcohol on him. Police officers
then arrived at the scene, however no field sobriety tests were performed on defendant because it
was believed that he might injure himself. Additionally, there were no officers in the area who
had access to a field breathalyzer, so defendant was transported to the Detroit Detention Center
for a sobriety test with a data master machine. At the Center, defendant consistently blew a .20.
The level for “super drunk” is .17.

        At trial, responding officers testified that the police car they arrived in was equipped with
a video recording device. The videorecorder would turn on to record the front of the car when
the overhead lights were activated. Further the videorecorder had been inspected prior to their
shift and was thought to be in working order on the night of the arrest. Defendant requested the
police video after the arraignment, and the officer in charge of defendant’s investigation, Officer
Richard Schwab of the Detroit Police Department, immediately attempted to procure it, however


                                                -1-
he was informed that the video had already been overwritten as 90 days had passed since the
event.

        At the close of the prosecution’s case, defendant moved for a spoliation jury instruction.
The trial court denied the motion finding that defendant had not provided evidence of bad faith to
support a spoliation instruction. The jury found defendant guilty of operating a motor vehicle
while intoxicated and the trial court sentenced defendant to one to five years’ imprisonment in
light of the fact that defendant was a repeat offender and had a significant history of drunk
driving convictions. This appeal then ensued.

                                          II. ANALYSIS.

        On appeal, defendant argues that the trial court erred in denying his request for a
spoliation instruction because the Detroit Police Department acted in bad faith in failing to
preserve the police video of the incident.

       A trial court’s determination whether a jury instruction applies to the facts of the case is
reviewed for an abuse of discretion. People v Gillis, 474 Mich. 105, 113; 712 NW2d 419 (2006),
citing People v Hawthorne, 265 Mich. App. 47, 50; 692 NW2d 879 (2005), rev’d on other
grounds 474 Mich. 174 (2006). “The trial court abuses its discretion when its decision falls
outside the range of reasonable and principled outcomes.” People v Waterstone, 296 Mich. App.
121, 131-132; 818 NW2d 432 (2012), citing People v Yost, 278 Mich. App. 341, 353; 749 NW2d
753 (2008). Jury instructions that involve questions of law are reviewed de novo. People v
Dupree, 486 Mich. 693, 702; 788 NW2d 399 (2010). An appellate court reviews factual findings,
such as a finding of bad faith, for clear error. MCR 2.613(C). A finding is clearly erroneous if
the appellate court is “left with a definite and firm conviction that the trial court made a
mistake.” People v Armstrong, 490 Mich. 281, 289; 806 NW2d 676 (2011), citing People v
Burrell, 417 Mich. 439, 449; 339 NW2d 403 (1983).

        Suppression of evidence favorable to a defendant violates the defendant’s right to due
process if the evidence is material to guilt or to punishment. Arizona v Youngblood, 488 U.S. 51,
55; 109 S. Ct. 333; 102 L. Ed. 2d 281 (1988), citing Brady v Maryland, 373 U.S. 83, 88; 83 S. Ct.
1194; 10 L. Ed. 2d 215 (1963). However, the failure of the police or prosecution to preserve
potential evidence does not necessarily constitute a denial of due process. Youngblood, 488 U.S.
at 58. “The failure to preserve evidentiary material that may have exonerated the defendant will
not constitute a denial of due process unless bad faith on the part of the police is shown.” People
v Hanks, 276 Mich. App. 91, 95; 740 NW2d 530 (2007), quoting People v Hunter, 201 Mich. App.
671, 677; 506 NW2d 611 (1993), citing Youngblood, 488 U.S. at 57. “[A] defendant must prove
that the missing evidence was exculpatory or that law enforcement personnel acted in bad faith.”
Hanks, 276 Mich. App. at 95. The Supreme Court reasoned in Youngblood that this standard
limits the “extent of the police’s obligation to preserve evidence to reasonable bounds and
confines it to that class of cases where the interests of justice most clearly require it, i.e., those
cases in which the police themselves by their conduct indicate that the evidence could form a
basis for exonerating the defendant.” Youngblood, 488 U.S. at 58.

       The routine destruction of evidence, such as police tapes or videos, does not constitute
bad faith when the purpose is not to destroy evidence in anticipation of an upcoming trial.

                                                 -2-
People v Johnson, 197 Mich. App. 362, 365; 494 NW2d 873 (1992), citing People v Albert, 89
Mich. App. 350, 352; 280 NW2d 523 (1979). Negligence alone in this process does not establish
the requisite bad faith. Youngblood, 488 U.S. at 58. See also Monzo v Edwards, 281 F3d 568,
580 (CA 6, 2002) (“When the government is negligent, or even grossly negligent, in failing to
preserve potentially exculpatory evidence, bad faith is not established.”).

        Here, not arguing that the evidence was likely exculpatory, defendant instead argues that
the “institutionalized disregard,” (i.e. the internal policy regarding overriding video evidence
after 90 days) of the Detroit Police Department to take extra efforts to preserve evidence in only
the most “high profile” cases constitutes bad faith sufficient to satisfy Youngblood. However, we
cannot discern from defendant’s brief on appeal any evidence to support his contention. In this
case, defendant merely argues that the policy itself implies bad faith without offering any
evidence of bad faith. However, this basis for defendant’s argument, that the policy itself
constitutes bad faith, is seemingly at odds with published case law on this issue. See, Illinois v
Fisher, 540 U.S. 544; 124 S. Ct. 1200; 157 L. Ed. 2d 1060 (2004) (holding that the destruction of
evidence was in good faith and in accordance with the police’s normal procedures); see also
People v Jones, 301 Mich. App. 566; 837 NW2d 7 (2013) (holding that the destruction of
evidence within the normal timeframe of the police procedures did not constitute bad faith, even
though the destruction occurred before the defendant’s formal arrest).

        Additionally, defendant needed to demonstrate not only that police acted in bad faith by
destroying the video evidence, Hanks, 276 Mich. App. at 95, but also that the evidence was not
destroyed as part of a routine destruction of evidence for a purpose other than to destroy
evidence in anticipation of an upcoming trial. Johnson, 197 Mich. App. at 365. However,
defendant has failed to demonstrate either. In the absence of any evidence that the police acted
in bad faith or that the evidence was destroyed as a means to prevent it from being produced in
defendant’s trial, we conclude that the trial court did not have a legal basis on which to give the
spoliation instruction. Absent a legal rationale to give the spoliation instruction, the trial court’s
decision to reject the proposed instruction did not constitute error. Accordingly, defendant is not
entitled to relief.

       Affirmed.



                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Stephen L. Borrello
                                                              /s/ Jane M. Beckering




                                                 -3-